Citation Nr: 1023385	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $5,861.00, 
to include consideration of whether the debt was properly 
created.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1958 to November 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2008 of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a hearing at the RO in connection with 
the current claim.  The hearing was scheduled and 
subsequently held in June 2008.  The Veteran and his wife 
testified at that time and the hearing transcript is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By way of history, VA contacted the Veteran in November 2004 
to confirm the name of his spouse.  A report of contact 
generated at that time indicated that the Veteran divorced 
his first wife, E.S., approximately three years prior and was 
subsequently remarried to C.S.  According to the Veteran, he 
notified VA and submitted a copy of his divorce decree.  In 
December 2004, VA informed the Veteran in a letter that an 
overpayment was created and that it planned to reduce his 
compensation payments to a single rate (without dependents), 
effective October 16, 1996.  This date was selected as the 
last known date on which the Veteran was married to his first 
wife, E.S.  

The Veteran subsequently submitted a copy of his marriage 
license to C.S. as proof that he had been married to her 
since September 16, 2001.  The Veteran also submitted a copy 
of the divorce decree dated February 21, 2001 to show that he 
was no longer married to E.S.

C.S. submitted a statement in December 2004 in which she 
essentially acknowledged that both she and the Veteran 
violated applicable VA policies by failing to notify VA of 
the divorce and subsequent remarriage.  However, C.S. 
outlined a series of reasons explaining why, in her opinion, 
they should not be penalized for this oversight.  In 
particular, she stated:

1.  It was done in ignorance [as a 
result of the Veteran's memory loss and 
service-connected multiple sclerosis].

2.  [The Veteran] believed that since 
CHAMPVA received a copy of his divorce 
papers and remarriage certificate he had 
fulfilled his obligation.  Benefits for 
C.S., present wife of [the Veteran] from 
CHAMPVA took effect retroactively on 
October 1, 2001.

3.  Several doctors at the Orlando 
Clinic were aware of [the Veteran's] 
divorce and no one informed him of any 
procedure necessary.

4.  I, C.S., was in touch with [T.R.] at 
VA.  [T.R.] worked diligently to obtain 
CHAMPVA coverage for me when the process 
was at a stalemate.  

In conclusion, [the Veteran] was never 
informed of any procedure clarifying his 
divorce and remarriage status.  Had he 
known, he would have gladly acquiesced. 

See also, June 2008 hearing testimony.  The Veteran was then 
informed by way of a letter dated January 2005 that his 
monthly award was reduced and that he would be paid at a 
single rate (with no dependents).  Associated with the claims 
file is a statement from VA's Debt Management Center (DMC) 
dated February 2005.  This letter advised the Veteran of the 
creation of an overpayment in the amount of $5,861.00.  A 
March 2005 notice letter informed the Veteran that he would 
be paid at the rate of "veteran with one dependent."  An 
April 2005 letter from VA's DMC indicated that the Veteran's 
indebtedness was reduced by $4,142.00 and that the balance of 
the debt was now $1,719.00.  Also associated with the claims 
file was a photocopy of C.S's CHAMPVA card with an effective 
date of October 1, 2001.  

The Veteran's representative also submitted a statement dated 
May 2005 in which he requested that VA only charge the 
Veteran "with the overpayment for the 6 months he was 
actually without a spouse."  The next pertinent piece of 
evidence from the Veteran's representative is dated July 
2005.  According to the representative, VA subsequently over 
withheld $4,075 from the Veteran.  

In March 2005, the Veteran acknowledged that he was overpaid 
for a period of six months following the divorce from his 
first wife and remarriage to his second wife.  However, the 
Veteran alleged:

VA was deducting five plus years from my 
monthly compensation.  In fact, by my 
calculations, I should only owe about 
$1,020.00.  You have already deducted 
about $1,700.00.  Please review your 
records and correct this mistake and 
reimburse me the amount which I have now 
overpaid you.

An April 2005 VA Form 4-661a (DMC Referrals for Committee on 
Waivers and Compromises) identified the amount of 
indebtedness as $5,861.00.  It was, however, unclear how this 
amount was determined in light of this history described 
above.  Moreover, the Veteran was informed by a March 2006 
letter that benefits were added for his spouse effective 
December 1, 2004 so he was entitled to $5,864 as of that 
date.  However, the overpayment amount was not thereafter 
recalculated.  

The March 2008 decision currently on appeal denied a waiver 
of overpayment in the amount of $5,861.  Although no evidence 
of fraud, misrepresentation of material fact, or bad faith 
was found, the waiver of overpayment was denied on the 
grounds that the Veteran received numerous award letters from 
VA, each notifying him of the importance of alerting VA to 
any changes in the status of dependents.  It was further 
determined that the Veteran was at fault for the overpayment 
and that recovery of $5,861 would not violate the principles 
of equity and good conscience.  

A notation dated in March 2006 indicated that the Veteran was 
due $21,264.00 because the rate at which he was paid special 
monthly compensation (SMC) was incorrectly reduced.  It was 
also noted that the Veteran was to be paid this money via 
direct deposit.   

In light of the evidence described above, the Board finds 
that remand is necessary in this case to perform another 
audit.  Additionally, a remand is required to determine  the 
actual amount of the Veteran's alleged overpayment, if any, 
and the time period during which the claimed overpayment was 
created.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/DMC should perform a complete 
audit for the period of time (which 
started in 2001) that the Veteran was 
reportedly overpaid.  This audit must take 
into consideration the fact that the 
Veteran's spouse was added to his award 
effective December 1, 2004, and that VA 
found he was entitled to $5,864 as of that 
date.  A copy of the audit must be 
included in the claims file.  The RO/DMC 
should identify the correct amount of the 
overpayment created, if any.  

2.  Thereafter, the RO/DMC should ensure 
that the development above has been 
completed in accordance with the remand 
instructions and then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC), 
which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
   
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


